GAS 24SB          (Rev. 02/]8)Judgment in a Criminal Case
Mag Probaiion



                                         United States District Court                                                 savahkah div.
                                                      SOUTHERN DISTRICT OF GEORGIA                                'iT!3«nv29 tM95 3lt
                                                              SAVANNA I DIVISION

                UNITED STATES OF AMERICA                                             JUDGMENT IN A CTOIFNAT,
                                                                                                                       SO.DIST.
                                  V.

                         Flight L, Deboer
                                                                                     Case Number;             4;I8CR0022I-I

                                                                                     USM Number;

                                                                                     _Pro
                                                                                     Defendant's Anomcy
THE DEFENDANT:

El pleaded guilty to Count                3

□ pleaded nolo contendere to Count(s)                         which was accepted by the court,

□ was found guilty on Count(s)                         after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section              Nature of Offense                                                                      Offense Ended        Count


18 U.S.C. §§ 7 & 13          Child Endangerment O.C.G.A. § 40-6-391(1)                                                5/19/2018




        The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984,
□ The defendant has been found not guilty on Count(s)
^ Counts                     1 and 2               D is     H are dismissed on the motion of the United States.

           It is ordered that the defendant must notify the United States Attomey for this district within 30 days ofany change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes In economic circumstances.

                                                                              11/20/2018       _
                                                                             Date of Imposition of Judgment




                                                                               tunature of Judge



                                                                             James E. Graham
                                                                              United States Magistrate Judge
                                                                             Name and Tille of Judge




                                                                             Date
